Callaghan, J. (dissenting).
In order to hold that this plaintiff was practicing medicine within the meaning of the statute (Pub. Health Law, § 160) we must find that she held herself out as a practitioner and as one who was able to diagnose and cure “ disease,” “ deformity” or a “ physical condition.” There is nothing in this record to indicate that plaintiff held herself out as being able to diagnose any of these con*106ditions. When the defendant called upon plaintiff to have the hair removed from the face of Miss Abrams all the parties must have known the condition of the woman’s face and understood, in some respect, the method to be adopted in removing the alleged superfluous hair. No representations were made by this plaintiff. Concededly there is nothing in the record to show that the growth of hair on a woman’s face is a disease. The question then arises: Was it a “ deformity ” within the meaning of the statute? The Century Dictionary describes a “ deformity ”asa“ deformed or misshapen condition; an unnatural growth, or a distorted or misshapen part or member; disfigurement; as a bodily deformity. ” The statute does not state or contain a definition of any of these words. The presumption, therefore, is that they were used in their ordinary sense, and with their ordinary intent. A growth of hair on a woman’s face can certainly not be a “ deformed or misshapen condition.” In considering the second meaning given, viz., “ an unnatural growth or a distorted or misshapen part or member,” the words ‘ ‘ unnatural growth ’ ’ cannot but pertain to matters that are ejusdem generis, when joined with the expression “ora distorted or misshapen part or member,” common sense dictating to us that in the ordinary acceptation of such terms reference must naturally be to a physical growth or deformity, such as a web foot or a hunch back. .Proceeding to the third meaning given by the Century Dictionary we find, that the word ‘ ‘ disfigurement ” is stated to be “ the state of being disfigured,” i. e., “ physically marred in any manner.” It would clearly be absurd for us to say that “ physically marred ’ ’ would be applicable to the case at bar.
I am not satisfied that the unnatural growth of hair on a woman’s face is a deformity within the common definition of that word. Had the plaintiff adopted the *107same means in removing the hair in question as are commonly used by a barber in shaving a man, it could hardly be argued that she would be guilty of practicing medicine, in that she attempted to treat a deformity. The word “ deformity ” in the statute evidently means some unnatural or misshapen condition of the body, and should not be so technically interpreted by us as to mean that the growth of hair on a woman’s face is a deformity. Was this a “ physical condition ” within the meaning of the statute? A physical condition is, I take it, any condition that is perceptible by the senses. Therefore, a physical condition is anything or any condition about the body which is the subject of observation. It could very forcibly be argued that the growth of a finger nail, or premature baldness, or a visible birthmark, or any growth upon the body is a physical condition, but the legislature, I am sure, did not intend that such an interpretation should be put upon these words. It is quite as logical to say that a manicure or a barber is guilty of practicing medicine without a license in removing parts of the finger nail or the hairs on a man’s face, as this plaintiff is in removing hair from a woman’s face.
The judgment is proper and should be affirmed, with costs.
Judgment reversed, with costs.